      Case 2:14-cr-00022-MLCF-DEK Document 996 Filed 08/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                      *           CRIMINAL NO. 14-22

 v.                                            *           SECTION: “F”

 PETER M. HOFFMAN                              *

                                               *

                                        *      *       *

            UNITED STATES’ RESPONSE TO PETER HOFFMAN’S
   MOTION FOR CONTINUATION OF SELF-SURRENDER DATE (REC. DOC. 995)

       The government again respectfully defers to the Court with regard to the defendant’s

request for continuation of his self-surrender date. However, for the record, the government does

not agree with the merits arguments propounded by the defendant as reflected in the outstanding

litigation between the parties.

                                                    Respectfully submitted,

                                                    DUANE A. EVANS
                                                    UNITED STATES ATTORNEY

                                                    s/ G. Dall Kammer
                                                    G. DALL KAMMER (26948)
                                                    ANDRE J. LAGARDE (28649)
                                                    Assistant United States Attorneys
                                                    650 Poydras Street, Suite 1600
                                                    New Orleans, Louisiana 70130
                                                    Telephone: (504) 680-3168
                                                    Email: dall.kammer@usdoj.gov


                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to all
defense counsel of record.
                                                     s/ G. Dall Kammer
                                                     G. DALL KAMMER
                                                     Assistant United States Attorney
